DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on May 27, 2022 were received and fully considered. Claims 1, 19, and 22 were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 30, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-7, 9, 12, 14, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US PG Pub. No. 2009/0318826 A1) (hereinafter “Green”), Garten et al. (U.S. PG Pub. No. 2015/0297109 A1) (hereinafter “Garten”), Ilyas et al. (Classification of EEG signals for brain-computer interface applications: Performance comparison, November 2016) (hereinafter “Ilyas”), and Agrawal et al. (US PG Pub. No. 2007/0287386 A1) (hereinafter “Agrawal”).

Green, Garten, and Agrawal were applied in the previous office action.
With respect to claims 1, 19, and 22, Green teaches a neuro-feedback training method performed by a mobile terminal (par.0018 “method of training a patient/user to produce desired brainwave patterns”), the method comprising: receiving, during a current neuro-feedback training session, a brainwave signal via a communication network, the brainwave signal measured by at least one sensor attached to the user (par.0039-0040 “sensors 102... communication link 110”); determining frequency distribution of the brainwave signal, wherein the frequency distribution comprises a plurality of frequency bands (par.0045 “filter the brainwaves into frequency bands”); determining whether a first value indicative of an amount of the brainwave signal within a first frequency band of the plurality of frequency bands stays above an initial value of a first threshold for a first time period (par.0048 “If it is determined that the thresholds are not being met or being met too readily...”; par.0058 “determines whether particular coherences are, for example, above a certain minimum threshold, below a certain maximum threshold, or between a certain minimum and maximum, and whether they are increasing, are decreasing, or some combination thereof”); in response to the first value being determined to stay above the initial value of the first threshold for the first time period, generating a first control signal to actuate the target device (par.0048 “The output of the comparisons of coherence, amplitude or energy, or a combination thereof to thresholds including, for example, whether coherence is above a particular minimum value or below a particular maximum value, whether coherence values are increasing or decreasing, whether energy of the signal is above a minimum signal or below a maximum signal, or the like, or some combination thereof, is used to generate control output signal, step 164... to control an object, step 165”); transmitting, via the wireless connection, the first control signal to the target device (par.0040 “To facilitate control of a real... communication link 112 as a wireless link may provide greater potential range of motion”); and adaptively adjusting the first threshold or the first time period, based on the determining of whether the first value stays above the initial value of the first threshold for the first time period (par.0049 “If Alpha Theta coherence is low such that the initial threshold is not exceeded within a predetermined timeframe or not exceeded and maintained for a predetermined timeframe, the fuzzy logic feedback loop may in the first instance allow the threshold variation and in the second instance reduce the required coherence threshold to an achievable level”).
However, Green does not teach executing a machine learning algorithm to analyze data showing a user’s performance during one or more past neuro-feedback training sessions, wherein the executing of the machine learning algorithm selects a target device based on the user’s performance in using neuro feedback to actuate one or more devices; scanning for one or more devices within a predetermined distance of the mobile terminal; automatically forming a wireless connection with the target device.
Garten teaches executing a machine learning algorithm to analyze data showing a user’s performance during one or more past neuro-feedback training sessions, wherein the executing of the machine learning algorithm selects a target device from a plurality of devices, the selecting being based on the user’s performance in using neuro feedback to actuate the plurality of devices, respectively (par.0062 “improving algorithms through machine learning applied to collected data either on-board the client device or on the server; saving EEG data along with application state to allow a machine learning algorithm to optimize the methods that transform the user's brainwaves into usable control signals; sharing brainwave data with other applications on mobile device through a cloud services web interface; sharing brainwave data with other applications running on client devices or other devices in the trusted network to provide for the user's brainwave data to control or effect other devices; integration of data from other devices and synchronization of events with brainwave data aid in context aware analysis as well as storage and future analysis”).
Ilyas teaches executing a machine learning algorithm to analyze EEG data and using neuro feedback for brain-computer interface applications in order to actuate a plurality of devices as part of a smart home (see title, abstract, and introduction).
Agrawal teaches scanning for one or more devices within a predetermined distance of the mobile terminal; automatically forming a wireless connection with the target device (par.0040).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Green to incorporate machine learning in order to analyze and improve previously stored prior brain wave signals in order for the purpose of optimizing the methods that transform the user’s brainwave into usable control signals to control or effect other devices, as evidence by Garten. Also, PHOSITA would have had predictable success modifying Green and Garten such that machine learning is utilized in brain computer-interface system in order to control/actuate a plurality of smart home devices (wheel chairs, doors, lights, and home appliances), as evidence by Ilyas. Garten also teaches using machine learning to “control or effect other devices” thereby providing added motivation to utilize machine learning to actuate multiple devices. Additionally, PHOSITA would have had predictable success modifying Green, Garten, and Ilyas to automatically scan for nearby wireless networks or wireless devices so as to automatically connect multiple devices with each other that are in close proximity, as evidence by Agrawal. Lastly, PHOSITA would have additional motivation to combine Green, Garten, Ilyas, and Agrawal as these teachings pertain to the same narrow field of endeavor, i.e. utilizing brain waves to control devices. Examiner also cites additional references not relied upon at the end of this office action as further examples of utilizing machine learning to actuate a plurality of devices.
With respect to claims 2 and 20, Green teaches the first value is a percentage of the brainwave signal within the first frequency band (par.0046 “once Alpha wave coherences is above 75% it does not fall below 70% coherence”; par.0056 “coherence generally can be considered a value between 0% coherence (or discoherence or out of synch or morphologically dissimilar) to 100% coherence, which indicates identical wave forms”).
With respect to claim 5, Green suggests determining a second value indicative of an amount of the brainwave signal within a second frequency band; generating a second control signal based on the second value to actuate the target device wirelessly connected to the processor; and transmitting via the wireless connection, the second control signal to the target device (par.0014 “particular frequency ranges to establish the Delta, Theta, Alpha, Beta and Gamma wave set”; par.0048 “The output of the comparisons of coherence, amplitude or energy, or a combination thereof to thresholds including, for example, whether coherence is above a particular minimum value or below a particular maximum value, whether coherence values are increasing or decreasing, whether energy of the signal is above a minimum signal or below a maximum signal, or the like, or some combination thereof, is used to generate control output signal, step 164... to control an object, step 165”).
With respect to claim 6, Green teaches the second control signal is configured to actuate the target device based on the second value staying below a second threshold for a second time period (par.0014 “particular frequency ranges to establish the Delta, Theta, Alpha, Beta and Gamma wave set”; par.0048 “The output of the comparisons of coherence, amplitude or energy, or a combination thereof to thresholds including, for example, whether coherence is above a particular minimum value or below a particular maximum value, whether coherence values are increasing or decreasing, whether energy of the signal is above a minimum signal or below a maximum signal, or the like, or some combination thereof, is used to generate control output signal, step 164... to control an object, step 165”).
With respect to claim 7, Green teaches adaptively adjusting at least one of the second threshold or the second time period based on a determination of whether the second value stays below the second threshold for a second time period (par.0048 “threshold is adjusted...whether coherence is... below a particular maximum value”; par.0058 “below a certain maximum threshold”).
With respect to claim 9, Green teaches the first value is an amplitude of the brainwave signal in the first frequency band (par.0047-0048); and generating the first control signal to actuate the target device is based on the amplitude being higher than a predetermined amplitude (par.0047-0048).
With respect to claim 12, Green teaches assessing the user before the neuro-feedback training; and determining the first frequency band based on the assessment (par.0081 “baseline”).
With respect to claim 14, Green teaches the at least one sensor is mounted on a headband worn by the user (par.0039 “headband”).
With respect to claim 23, Green teaches filtering, by the processor, the received brainwave signal to generate a power spectrum of the brainwave signal, wherein the power spectrum includes a plurality of frequency bands, the plurality of frequency bands including the first frequency band (par.0045 “filtering system to filter the brainwaves into frequency bands”; step 156 in Fig. 2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Green, Garten, and Agrawal, as applied to claim 1 above, in view of Pless et al. (U.S. PG Pub. No. 2003/0144711 A1) (hereinafter “Pless”).

Pless was applied in the previous office action.
With respect to claim 16, Green, Garten, and Agrawal teach a processor-implemented method for neuro-feedback training, as established above. Green also teaches determining, based on the target device, a type of actuation commanded by the first control signal (understood that each device would be actuated by unique frequency of brainwave).
However, Green, Garten, and Agrawal do not teach determining an identity of the target device.
Pless teaches determining an identity of the target device (par.0189).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Green, Garten, and Agrawal to include identification data in order to first identify the user as is routine in medical monitoring system, as evidence by Pless.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Green, Garten, Ilyas, and Agrawal, as applied to claim 1 above, in view of McDermott et al. (U.S. PG Pub. No. 2018/0286272 A1) (hereinafter “McDermott”).

McDermott was applied in the previous office action.
	With respect to claims 17 and 18, Green, Garten, and Agrawal teach a processor-implemented method for neuro-feedback training, as established above.
	However, Green, Garten, and Agrawal do not teach the limitations recited in claims 17 and 18.
	Regarding claim 18, McDermott teaches the method is used to treat attention related behaviors such as deficit hyperactivity disorder (ADHD) (par.0037).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Green, Garten, and Agrawal in order to treat an individual with ADHD, as evidence by McDermott.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Green, Garten, Ilyas, and Agrawal, as applied to claim 1 above, in view of Terada et al. (US PG Pub. No. 2011/0071416 A1) (hereinafter “Terada”).

Terada was applied in the previous office action.
With respect to claim 24, Green, Garten, and Agrawal teach a processor-implemented method for neuro-feedback training, as established above.
	However, Green, Garten, and Agrawal do not teach the limitations recited in claim 24.
Terada teaches before the first control signal is generated, detecting whether the plurality of frequency bands included a predetermined artifact band; in response to the plurality of frequency bands including the predetermined artifact band, determining whether an amplitude of the predetermined artifact band exceeds a first artifact amplitude level; and in response to the predetermined artifact band exceeding the first artifact amplitude level, removing predetermined artifact band from the plurality of frequency bands (par.0141 “removes noise components such as blinks... Removal of the noise component may be performed by, for example, deleting any portion of the electroencephalogram signal whose amplitude goes outside .+-.100 .mu.V, using FFT to filter out any portion that is 30 Hz or more by regarding it as an electromyographic potential, or other methods”; Note: it is understood that in order to filter out noise whose amplitude exceeds an amplitude threshold, the noise inherently would first need to be detected).
Therefore, PHOSITA would have had predictable success when the invention was filed to modify Green, Garten, and Agrawal to identify and filter out noise in brain wave signal (e.g. as a result of blinking), as evidence by Terada (par.0141; eliminating noise as a result of blinking also appears to be in line with applicant’s specification, see PG Pub [0052]).

Double Patenting
The nonstatutory double patenting rejection is held in abeyance, given that the present application is currently undergoing examination. Should the claims in the present application be found allowable, the Examiner will review at that point the propriety of the double patenting rejection.

Response to Arguments
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered, but are moot in view of new combination of references that are applied in the current office action (new reference, Ilyas). Upon further consideration, Examiner also adds that Garten suggests using machine learning in order to actuate multiple devices (see par.0062 “user’s brainwave data to control or effect other devices”), thereby providing added motivation to combine the applied references in a manner that arrives at the currently claimed invention. Examiner also cites additional references not relied upon below for additional teachings that set forth utilizing machine learning to control/actuate a plurality of devices. Please see prior art section above for more detail, citations, and updated obviousness rationale.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee, NPL reference:
https://ieeexplore.ieee.org/abstract/document/6570240
US PG Pub No. 2016/0075015, see par.0278+

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791